Citation Nr: 0913084	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  He died in March 2001.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
the cause of the Veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.

The Veteran's claim was remanded by the Board in February 
2005 and again in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this appeal must once again be remanded.  In a 
January 2009 letter, VA informed the appellant that 
additional information consisting of VA treatment entries had 
been associated with the claims file after the issuance of 
the last supplemental statement of the case (SSOC) in June 
2007.  Although the Board notes that the June 2007 SSOC 
considered VA treatment records dated from November 1997 to 
June 2000, additional VA treatment records dated from 1998 to 
2001 were associated with the claims file after that SSOC was 
issued.  Because this information has not been previously 
considered by the RO or the AMC, the appellant was given 45 
days from the date of the letter to submit a waiver of RO/AMC 
consideration of this additional evidence in the first 
instance.  The appellant was informed that if she did not 
respond within the 45 day time period, VA would assume that 
she did not wish to have the Board decide the appeal at this 
time, and would remand the appeal to the RO/AMC for review.  
Consequently, as the appellant has not submitted a waiver, 
the Board must remand the appeal in accord with 38 C.F.R. § 
20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the VA 
treatment records dated from 1998 to 2001 
that were associated with the claims file 
after the issuance of the June 2007 SSOC.  

2.  Thereafter, the appellant's claims of 
service connection for the cause of the 
Veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, she should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




